Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 4, 2022

                                      No. 04-21-00476-CV

                           IN THE INTEREST OF A.R.M., a Child

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 19-11-26159-CV
                         Honorable Dennis Powell, Judge Presiding


                                        ORDER

      Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967) and a motion to withdraw; however, the motion to withdraw is not
accompanied by:

       (1) an exhibit showing that counsel has notified appellant of the motion to
           withdraw and the accompanying Anders brief and provided appellant with a
           copy of each;

       (2) an exhibit showing that counsel has informed appellant of appellant’s right to
           seek discretionary review should the court of appeals declare appellant’s
           appeal frivolous; and

       (3) an exhibit showing that counsel has notified appellant that, should appellant
           wish to exercise the right to review the appellate record in preparing to file a
           response to the Anders brief, appellant should immediately file a motion for
           pro se access to the appellate record with this court and provided appellant
           with a form motion for this purpose and a mailing address for this court.

See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); see also In re P.M., 520 S.W.3d 24,
27 n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental
termination cases).

       It is therefore ORDERED that appellant’s attorney file an amended motion to withdraw
with the requisite exhibit in this court no later than January 7, 2022.
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court